Citation Nr: 1313967	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a videoconference hearing at the RO in June 2008, and a transcript of that hearing is associated with the claims file. 

The Veteran has both a paper claims file and a paperless claims file in Virtual VA (a highly secured electronic storage system).  All pertinent documents in the paperless file are also in the paper claims file, and have been reviewed.

The Board previously remanded this issue for additional development in October 2008 and July 2011.  As discussed below, the evidence of record is now sufficient to grant the benefit sought on appeal.  No further remand or development is needed.

In the prior remands, the Board noted that the issue of service connection for headaches had been raised by the record but not adjudicated or addressed by the agency of original jurisdiction (AOJ).  It still does not appear that this issue has been addressed.  Therefore, it is not under the Board's jurisdiction and is again REFERRED to the AOJ for appropriate action. 



FINDING OF FACT

The Veteran's TMJ syndrome has been medically linked to injury during service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for TMJ syndrome have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for TMJ syndrome, which was diagnosed in 2003.  He contends that this condition is a result of injuries during service, primarily a fight in June 1969 when he was repeatedly punched around the left face and eye.  

As a preliminary matter, the Board notes that the decision herein to grant service connection for TMJ syndrome constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran states that he was told at the time of the fight during service that he had hairline fractures in the facial and cheek bones, as shown by skull X-rays.  He reports having jaw problems, including pain, jaw popping, and difficulty chewing, as well as headaches, neck pain, ear pain, and left eye problems continuously since the fight.  He states that he reported problems with his jaw, headaches, etc. at his military separation examination.

The Veteran's service records include a May 1968 pre-induction examination at which he reported frequent or severe headache, as well as severe tooth or gum trouble.  He was noted to have had an abscess in the lower jaw in the past that was not considered disabling.  No clinical abnormalities were found.  

The service treatment records confirm that the Veteran was hospitalized for two days in June 1969.  He was noted to have had multiple blows to the face and head, and falling and hitting his head, during a fight at the barracks.  Records document multiple contusions on the left face and eye, with swelling and ecchymosis on the left face and eye.  There was some point tenderness to the left maxillary area or maxillofacial area.  Nursing notes discuss symptoms in and around the left eye.  X-rays of the skull and facial bones showed no evidence of fractures and were unremarkable.  At hospital discharge, edema and ecchymosis were noted to be resolving, and vision was unimpaired.  Similarly, a June 19, 1969, surgical clinic note records periorbital and subconjunctival ecchymosis resolving.

The Veteran's April 1970 separation examination report includes notations of eye trouble and periorbital contusion of the left eye from a fight, with no sequelae.  There is no documentation of any reported problems with the jaw, or headaches.  

Post-service, the Veteran has reported that he received extensive VA dental treatment shortly after discharge from service, or in approximately 1970.  He also states that the VA provider at the time told him that he had jaw or bite problems, or that his jaw was misaligned, due to the injury during service, although no one mentioned TMJ disorder at that time.  

A search for VA records pertaining to a jaw disability in 1970 or 1971 was negative, and the Veteran does not have copies of any such records.  However, he is competent to report the treatment and what providers told him at the time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran testified that "years later" (after service) he became very ill and again sought VA treatment, at which point he was diagnosed with TMJ disorder based on his jaw popping.  He reports this provider indicated that he must have had an accident, and that the fight caused current TMJ symptoms including headaches.  Again, the Veteran is competent to report seeking treatment for observable symptoms and what his providers told him at the time.  See id.

The Veteran's wife testified in June 2008 that she had known the Veteran since 1978 and he had always had popping of the jaw, which had progressed over time.  She is competent to report observing these symptoms in the Veteran.  See id.

Records pertaining to the Veteran's SSA disability claim, which was granted in April 2002, and private records dated from 2001 to 2002, indicate treatment for headaches or occipital neuralgia, neck pain, shoulder pain, anxiety and panic disorder with agoraphobia.  

During a January 2002 VA psychological examination, the Veteran denied any psychiatric history or symptoms prior to October 2000.  During a February 2002 VA general medical examination relating to a pension claim, he reported having headaches for 30 years, with worse severity since 1997.  He also reported trauma during service and an automobile accident in 1986, as well as current neck pain.  He did not mention any symptoms specifically pertaining to the jaw at that time.  

VA treatment records dated from 2002 forward reflect frequent complaints of chronic left-sided headache, neck and shoulder pain, and anxiety or panic attacks.  In April 2003, he reported that chronic headaches began in 1997.  In October 2002 and February 2004, he stated that his headaches began after the 1969 fight, and were intermittent or under control until 1997, when they were exacerbated.  He also reported motor vehicle accidents in 1976, where he fractured his right wrist, left ankle, and pelvis; and in 1986 that was "serious" and caused hyperextension injury (or whiplash).  He also reported a panic attack in October 2002, and that his pain has been worse since that time and he has had agoraphobia.  

In a March 2003 VA physical therapy consult, the provider stated that the symptoms were consistent with left TMJ disorder.  In an April 2003 primary care session, the Veteran reported being told that he had symptoms of left TMJ syndrome in the physical therapy session.  At that time, he admitted to grinding his teeth in his sleep.  

With regard to the post-service motor vehicle accidents, the Veteran stated in his August 2006 notice of disagreement that those injuries were limited to the lower extremities.  However, this is inconsistent with his reports for treatment purposes.

The Veteran submitted a February 2004 letter from private dental provider Dr. L, concerning a November 2003 evaluation.  Dr. L noted the Veteran's reports of facial trauma to the left side of the face and jaw, as well as current symptoms in the upper left quadrant, difficulty wearing upper removable partial denture, and constant headaches in the temporal area especially on the left side.  Findings included tenderness and observable clicking of the TMJs on both sides, as well as crepitus in the left TMJ.  The provider recommended periodontal treatment followed by caries control and further evaluation of TMJ symptoms.

The Veteran also submitted a record from private dental provider Dr. K in November 2008.  At that time, he reported a long-standing history of TMJ and facial pain, stating that he was punched in the face approximately 30 years ago and that he has had headaches, pain on both sides of the face, and ear pain since that time.  He reported current pain radiating up into the temples and down the neck bilaterally, stating that the right side is more painful than the left.  

Dr. K assessed TMJ and facial pain, stating that there was anterior disc displacement on the right with reduction, with a soft click and a relatively mild case, as well as significant myofascial inflammation.  He stated that most of the symptoms were related to the myofascial inflammation and not to the anterior disc displacement.  Dr. K further stated that, with the reported long-standing history of TMJ pain and dysfunction, he would expect to see more degeneration of the condylar heads, but the Veteran looked to have normal condylar architecture.

The two private providers did not offer an opinion as to the etiology of the Veteran's current TMJ and associated symptoms.  

At a VA dental examination in July 2006, the Veteran reported the fight and injuries to the left side of the face during service.  The Veteran stated that he had trouble seeing from the left eye, as well as severe headaches and popping of the jaws when he ate, after the 1969 injury.  He also reported being injured several other times on active duty, but did not provide specifics.  He stated that pain on the left side became progressively worse after service.  He also reported grinding his teeth at night while asleep, as well as a history of being very anxious.  The examiner opined that the Veteran had some signs of TMJ dysfunction. 

This VA examiner also opined that the current TMJ dysfunction was less likely as not caused by or a result of facial trauma during service.  He reasoned that the fight during service with trauma to the left side of the face occurred over 35 years earlier, there was no evidence of jaw fractures in 1969, and there are many other causes of TMJ dysfunction.  

The examiner stated that the Veteran had other traumas to the facial region after service, including car accidents and whiplash, which can cause TMJ dysfunction.  The examiner further stated that the fact that the Veteran ground or clenched his teeth, probably contributed to his TMJ signs and symptoms.  He explained that grinding or clenching, which is common in people with history of anxiety such as the Veteran, created microtrauma and result in increased muscle or joint pain.  

In a December 2009 report, another VA examiner stated that there was no new information to relate the Veteran's current TMJ symptoms to trauma during service in 1969.  He gave little credence to the Veteran's report of hairline cracks of the cheek bone following a fight 40 years ago based on the fact that there was no complaint upon discharge a year later of jaw pain, joint dysfunction, or muscle soreness of any kind.  The examiner also stated that a report of headaches alone did not suggest TMJ derangement.  The examiner opined that it was more likely than not that the 40 years of age-related changes after service, stress and parafunction, normal functioning, and additional trauma such as car accidents were the etiological agent or large contributing factor to the Veteran's TMJ disorder.

In March 2012, the December 2009 VA examiner stated that his original opinion remained unchanged.  He reasoned that pain in the TMJ area or associated muscles is multifactorial, in that symptoms may be attributed to normal aging effects or degenerative changes, and exacerbated by other trauma or oral habits such as bruxism.  He stated that the cumulative effect of these factors after 40 years would be mere speculation.  

The examiner also noted that, although the Veteran's ongoing complaints of TMJ were primarily headaches radiating pain to the neck and shoulders, he reported frequent headaches during his pre-induction examination in May 1968, prior to the June 1969 injury.  Further, the treatment records pertaining to the fight mentioned multiple blows to the head and face, but it was obvious that the main area of damage was in the periorbital area, and there was no specific mention of mandibular dysfunction, mandibular injury, or pain in associated muscles.   

The July 2006, December 2009, and March 2012 VA opinions did not fully consider the statements by the Veteran concerning continuity of symptomatology since service, or his wife's reports of observing symptoms of clicking or popping in the jaw since 1978.  They also do not appear to have considered the Veteran's reports of seeking dental treatment in 1970 and what providers told him.  Further, there is no mention of the two private dental treatment records dated in 2004 and 2008 as summarized above.

Accordingly, the Board forwarded the Veteran's claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the Veteran's current TMJ syndrome, with consideration of such evidence.  Upon review of the entire claims file, the VHA specialist stated in an initial report received in February 2013 that he could not, with medical certainty, either confirm or deny that the Veteran's current problems were the result of injuries in 1969.  

The specialist stated that there was no reason to believe that the Veteran and his wife were not completely forthcoming at all times.  He noted that the records indicate that the Veteran complained of frequent headaches at his pre-induction examination in May 1968, and that headaches (particularly in the temple region) are a common symptom of what is imprecisely referred to as TMJ syndrome.  

The specialist stated that this could indicate that the Veteran's TMJ problems existed prior to the injury during service.  He noted that x-rays from the incident in June 1969 were reported by radiologists as showing no fractures, and the clinical description states that edema and ecchymosis were around the left eye, not onto the jaw.  

The specialist also stated that these facts do not preclude the incident in service as the cause of the Veteran's TMJ complaints, although trauma to the left side of the face and jaws would be expected to injure the right (contralateral) jaw joint rather than the left side of which the Veteran primarily complains.  The specialist noted that a later evaluation documented popping in the right jaw, but not the left joint, although subsequent examinations had recorded bilateral joint noises.  

The specialist stated that the majority of patients with TMJ dysfunction/pain or myofascial pain dysfunction could not identify a specific traumatic incident.  He acknowledged that some patients could attribute the problems, at least temporally, to a motor vehicle accident or personal altercation such as in this case.  In the majority of patients, there was a theory that the mechanism of injury was repeated and ongoing "micro-trauma," such as through dental malocclusions, jaw size discrepancies, and parafunctional habits such as bruxism.  The specialist noted the Veteran's history of bruxism.  He also stated that tension and anxiety always made TMJ pain and dysfunction complaints worse.

The Board requested clarification from the VHA specialist in March 2013, as the initial report cited to reasons both in favor and against a finding that the Veteran's current disorder is related to service, and the specialist had not referred to findings of tenderness in the left maxillary area or the maxillofacial area during service.  In an April 2013 addendum report, the specialist stated that it is just as likely as not that the Veteran's TMJ disorder is unrelated to the reported injuries in 1969.  

This would also mean that it is at least as likely as not that the current disorder is related to the in-service injuries.  The specialist also explained that tenderness in the maxillofacial and maxillary area would be expected in any blunt trauma that caused edema and ecchymosis.

Considering all evidence of record, the Board acknowledges that there are some inconsistencies between the lay evidence concerning the Veteran's injuries and symptoms during service and over the years since that time and the available medical evidence during and after service.  Nevertheless, the inconsistencies are not so prominent as to render the Veteran or his wife not credible.  Therefore, all reasonable doubt is resolved in his favor in these respects.  

Additionally, the VHA specialist opined that it was at least as likely as not that the Veteran's current TMJ syndrome was related to his injuries during service.  Reading the initial report and the addendum report together, the VHA specialist provided a well-reasoned explanation based on medical expertise.  His opinion also indicates consideration of both the lay and medical evidence of record, including the possibly inconsistent evidence.  As such, the Board finds this opinion to be highly probative, and to outweigh the negative opinions of record.  

In summary, the evidence of record establishes that the Veteran's current TMJ syndrome was incurred as a result of injury during service.  Therefore, service connection is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for temporomandibular joint (TMJ) syndrome is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


